Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	Claims 1-10 filed 10/30/20 are present and under consideration.
2.	Claims 1-10 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent and non-patent data bases it is determined that claims 1-10 drawn to “An enzymatic method for preparation of lecithin polyunsaturated fatty acids (PUFAs), comprising the following steps: step 1: mixing glycerophosphatidylcholine (GPC) with fatty acids thoroughly; step 2: reacting a mixed substrate obtained in step 1 with an immobilized lipase under vacuum; step 3: subjecting a reaction product in step 2 to heat treatment, and then cooling and adding the reaction product to the mixed substrate subjected to reaction in step 2; and step 4: repeating steps 2 and 3 until the reaction reaches equilibrium, and then collecting a reaction product to give lecithin PUFAs” are unobvious and patentable over prior art of record.
4.	US20200197346 A1 is the closest prior art of interest. However, this art does not render the invention obvious. US20200197346 A1 teaches a method of preparing a polyunsaturated fatty acid (PUFA) protected from ruminal degradation comprising: mixing a reducing carbohydrate source and de-oiled lecithin with a PUFA, wherein the amount by weight of the reducing carbohydrate source is less than the amount by weight of the lecithin and is less than the weight of the PUFA, to provide a mixture; and heating the mixture for a sufficient amount of time, at a sufficient temperature and under reduced pressure, in the presence of sufficient moisture so that a Maillard reaction product is formed, wherein the amount of lecithin and the heating time, temperature, reduced pressure and moisture conditions are sufficient to provide an amount of a Maillard reaction product effective to prevent ruminal degradation of said PUFA
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940